Citation Nr: 0417507	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-13 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Washington, DC

THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from April 1957 to April 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 decision that denied service 
connection for bilateral hearing loss.  The veteran filed a 
notice of disagreement (NOD) in June 2002, and the RO issued 
a statement of the case (SOC) in August 2002.  The veteran 
filed a substantive appeal in August 2002.

In January 2004, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.

During the hearing the veteran's representative raised the 
issue of entitlement to service connection for tinnitus.  As 
that issue has not been adjudicated by the RO, it is not 
properly before the Board, and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran currently has bilateral hearing loss 
recognized as a disability for VA purposes.

3.  The veteran likely experienced significant in-service 
noise exposure as an airman, to include while allegedly 
working in the altitude chamber and around aircraft.

4.  The record includes an audiologist opinion that suggests 
that current bilateral hearing loss is the result of noise 
exposure during the veteran's period of active service.



CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for bilateral hearing loss are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claim for service 
connection for bilateral hearing loss, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.



II.  Factual Background

Service medical records at the time of the veteran's 
enlistment examination in July 1954 reveal that the veteran's 
hearing was 15/15, bilaterally, for whispered and spoken 
voice.

In February 1956, the veteran reported that he could not 
clear his ears in the altitude chamber.  Clinical evaluation 
revealed chronic tonsillitis, and the veteran underwent a 
tonsillectomy in March 1956.

Service medical records show that the veteran underwent 
audiometric testing in February 1961 and in September 1961.  
The reports of this testing revealed pure tone thresholds, in 
decibels (ASA units converted to ISO units), as follows:




HERTZ


Feb. 1961
500
1000
2000
3000
4000
RIGHT
15
10
5
-
10
LEFT
15
10
10
-
5





HERTZ


Sept. 
1961
500
1000
2000
3000
4000
RIGHT
15
10
0
0
-5
LEFT
20
10
5
5
-5

Post service, the veteran underwent VA audiological 
evaluation in May 2001 Testing revealed pure tone thresholds, 
in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
50
50
60
LEFT
30
40
55
60
55

The veteran reported a constant high-pitch tinnitus in both 
ears, which began about 8 or 9 years previously, and a 
history of exposure to aircraft noises and altitude training 
in service.  The VA audiologist assessed mild to severe 
sensorineural hearing loss in both ears, with excellent 
speech recognition.

During the January 2004 Board hearing, the veteran testified 
that he had at least 4 simulated flights in the altitude 
chamber monthly, and that he spend additional time in the 
chamber doing repairs and checking instruments.  The chamber 
was made of steel and had a pump that made noise while 
vacuuming the air out of the chamber.  He also testified that 
he had been exposed to excessive noise while on the flight 
line and around aircraft with the engines running.  He also 
testified that he wore no ear protection, but that he 
occasionally wore earphones-i.e., similar to a radio 
headphone with crackling, constant noise, and interference-
in order to listen to what others were saying.  The veteran 
also testified that, following service, he worked in nursing 
and had no significant noise exposure.

III.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

In this case, there are no records showing hearing loss, as 
defined by 38 C.F.R. § 3.385, to be present at any time 
during service or at the time of service discharge.  However, 
the absence of in-service evidence of hearing loss is not 
fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  

In this case, post-service medical evidence includes an 
audiometric testing results establishing impaired bilateral 
hearing sufficient to meet the criteria of 38 C.F.R. § 3.385.  
Thus, there is objective evidence of record indicating that 
the veteran currently has bilateral hearing loss disability.  
The Board also finds that, resolving all reasonable doubt in 
the veteran's favor, the record presents a sound basis for 
attributing the veteran's hearing loss to service.

In both statements and testimony, the veteran has indicated 
that, in service, he was exposed to excessive noise while 
working around aircraft and while in the altitude chamber.  
Given the fact the veteran was certified in service as an 
Airman First Class of the Regular Air Force (as reflected on 
his DD Form 257AF), the Board finds the veteran's statements 
and testimony credible, and that he likely experienced in-
service noise exposure as alleged.

Moreover, there is competent evidence that suggests a nexus 
between such noise exposure and service.  The May 2001 
audiological examiner considered the etiology of the 
veteran's bilateral hearing loss (noting the veteran's in-
service exposure to aircraft noises and altitude training), 
when diagnosing the veteran with mild to severe sensorineural 
hearing loss in both ears.  Inasmuch as there is neither 
evidence of any significant post-service noise exposure nor 
any evidence to the contrary, the Board finds that the May 
2001 audiological evaluation tends to support a causal nexus.  
See, e.g., Hodges v. West, 13 Vet. App. 287, as amended 
(2000).

In summary, the veteran currently has bilateral hearing loss 
recognized as a disability for VA purposes, likely in-service 
noise exposure, and a competent opinion that suggests an 
etiological relationship between in-service noise exposure 
and current hearing loss disability.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102.  

In view of the foregoing, and affording the veteran the 
benefit of the doubt, the criteria for service connection for 
bilateral hearing loss are met.  


ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



